Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 16 is the independent claim under consideration in this Office Action.
           Claims 17-33 are the dependent claims under consideration in this Office Action.
           Claims 1-15 have been cancelled.
Claim Objection
The following concerns an objection to the claims including discrepancies in view of 37 CFR 1.126:  
the claim list includes two instances of “claim 24” and no “claim 26”.  The first claim 24 is correct… the second claim 24 should be replaced by the language “claim 25” and the next claim “claim 25 (as listed)” should be replaced by the language “claim 26”.  This would correct the above mis-numbering.   Appropriate correction is required.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          Claims 16 and 33 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Lim et al. (2015/0159315).
          Lim et al. teach a pressing apparatus useful within on mounted onto a door portion of a cabinet 1 for treating a garment.  The cabinet includes a laundry support member 4 or 5 for allowing a depending of a presser 9 (figure 1 or 3, for example).  The presser 7 is taught forming part of the door or may be a separable member from the door (paragraph 54) and is useful for applying ironing pressure to a garment retained on the presser.  The presser includes a rotatably coupled press part 93 and a support part including or formed by a plate 911 which has a surface which contacts the garment and also includes a support body recess 913 (figure 3, for example) which runs vertically along the entire height of the support part 911. Further, Lim et al. teach a separation frame 81 and 83 useful for providing a gap between the presser and an inner surface of the interior space of the cabinet. 
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 17-19,21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (2015/0159315).
          Lim et al. disclose the invention as claimed. See above.  Briefly, Lim et al. teach a pressing apparatus useful within on mounted onto a door portion of a cabinet 1 for treating a garment.  The presser includes a pressing portion 93 with throughhole 933 for pressing and treating the garment against a support plate part 91.  The presser comprises a door support part with a support plate seat concave portion (figure 4b) for including or formed by a plate 911.  However, Lim et al. do not suggest specifically having the door including a separate support body to which a plate is coupled to a front surface of the support body.
          It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct a support body in between the door and the plate.  Providing this would allow the proper cushioning distance from the door to the plate for accommodating differently sized garments and adjust the pressure applied to the garment.  
Claims 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (9,309,618).
          Park et al. disclose the invention as claimed. Park et al. teach a pressing apparatus useful and mounted anywhere within an accommodating space of the cabinet (column 4, lines 53 to 54) or onto a door portion of a cabinet 1 (for example, line 59) for treating a garment.  The presser includes a pressing portion 93 with throughhole 935 (column 5, line 15) for pressing and treating the garment against a support plate part assembly 91.  The presser comprises a door support part with a support plate seat concave portion 13 (figure 3A) for accommodating a first and second support plates 917.  The presser includes a rotatably coupled press part 93 which is hung via hinges 933 (spaced from the ends of the support plate assembly) for pressing the garment placed between this and the double plate assembly 911 and 913 and lockable via a locking structure including portions 973 and 971.  The presser includes a support body recess located between defining portions 919 (figure 3A) which runs vertically along the entire height of the support part 91 (figure 1) vertically beyond the throughhole 935 limits.  A further support body 9153 is provided between the plate assembly 913 and 917.  The width or horizontal length of the plates 913 and 917 are less than the total width of a support part 11 (figure 5a, for example).  While Park et al. teach a plate system with a recess in between, and providing a single support plate, Park et al. do not specifically illustrate a single support plate with a concavely formed recess in that single plate.  Further, While Park et al. teach the pressing apparatus being mountable anywhere in the accommodating space (see above), Park et al. do not further suggest a removable coupling structure at the door mounting for the presser.
          It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the support plate as including a single plate and a single plate including a concave recess.  Providing this would allow the seam “S” of the garment to be accommodated within the recess (as taught in column 5, lines 29 and 30, figure 1, for example).  Providing the structure of a removable coupling of the support body and the door would allow a detachable means for allowing the connection or dis-connection of the support body from the door.

ALLOWABLE SUBJECT MATTER
Claims 24-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yoon et al. ‘345 and ‘439 and Korean document ‘799 illustrate presser platens where at least one includes a vertical groove useful for pressing articles supported in a cabinet.  
INQUIRIES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732